Exhibit 10.51

 

CHANGE OF CONTROL AGREEMENT

 

This agreement made as of the 4th day of January, 2002.

 

BETWEEN:

 

NEXEN INC. (formerly known as Canadian Occidental Petroleum Ltd.), a corporation
incorporated under the laws of Canada

 

(hereinafter referred to as the “Corporation”)

 

- and –

 

GARY NIEUWENBURG

 

(hereinafter referred to as the “Executive”)

 

RECITALS:

 

1.             The Executive, as Vice President, Corporate Planning and Business
Development of the Corporation, is considered by the Board to be an essential
officer and employee of the Corporation, who is both integral to the operation
and development of the Corporation, and has acquired outstanding skills, unique
experience and possesses an extensive background in, and knowledge of, the
Corporation’s business, operations and the industry in which it is engaged.

 

2.             In the event of a Change of Control, there is a possibility that
the employment of the Executive would be terminated without just cause or
adversely modified and the Executive has expressed concern in that regard to the
Corporation.

 

3.             The Board recognizes that it is essential and in the best
interests of the Corporation and its shareholders that the Corporation retain
the continued dedication of the Executive to the Executive’s office and the
Executive’s employment during the uncertain period prior to, during and
following a Change of Control.

 

4.             The Board further believes that the past service of the Executive
and the Executive’s integral role in the development and operation of the
Corporation requires that the Corporation ensure that in the event of a Change
of Control the Executive is treated in a manner that is fair, reasonable,
consistent with industry standards and in the best interests of the Corporation.

 

5.             Both the Corporation and the Executive wish formally to agree on
the terms and conditions which will govern the termination or modification of
the employment of the Executive following a Change of Control.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties agree
as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1           For the purposes of this Agreement, the following terms mean as
follows:

 

(a)           “Affiliate” and “Associate” have the meaning ascribed to such
terms in the CBCA.

 

(b)           “Acting Jointly or in Concert” for the purposes of this Agreement,
a Person is acting jointly or in concert with another Person if such Person has
any agreement, arrangement or understanding (whether formal or informal and
whether or not in writing) with such other Person for the purpose of acquiring,
or offering to acquire, any Common Shares of the Corporation (other than
customary agreements with and between underwriters and banking group or selling
group members with respect to a distribution of securities by way of prospectus
or private placement or pursuant to a pledge of securities in the ordinary
course of business).

 

(c)           “Agreement” means this agreement as it may be amended or
supplemented from time to time, and the expressions “hereof”, “herein”,
“hereto”, “hereunder”, “hereby”, and similar expressions refer to this Agreement
and, unless otherwise indicated, refer to Articles or Sections in this Agreement
only.

 

(d)           “Annual Base Salary” means the annual base salary of the Executive
payable by the Corporation at the end of the month immediately preceding the
Date of Termination.

 

(e)           “Annual Target Bonus” means the Executive’s annual target bonus as
determined by the Board to be in effect for the calendar year in which a Change
of Control occurs.

 

(f)            “Beneficial Owner” for the purposes of this Agreement, a Person
shall be deemed to be the “Beneficial Owner” and to have “Beneficial Ownership”
of and to “Beneficially Own”:

 

(i)            any securities as to which such Person or any of such Person’s
Affiliates or Associates is the owner at law or in equity;

 

(ii)           any securities as to which such Person or any of such Person’s
Affiliates or Associates has a right to acquire (i) upon the exercise of any
Convertible Securities or (ii) pursuant to any agreement, arrangement or
understanding, whether such right is exercisable immediately within a period of
sixty (60) days thereafter and whether or not on condition or the

 

2

--------------------------------------------------------------------------------


 

happening of any contingency, (other than (a) customary agreements with and
between underwriters and banking group and selling group members with respect to
the distribution to the public or pursuant to a private placement of securities,
or (b) pursuant to a pledge of securities in the ordinary course of business);
and

 

(iii)          any securities which are Beneficially Owned within the meaning of
clauses (a) or (b) above by any other Person with which such Person is Acting
Jointly or in Concert,

 

provided, however, that a Person shall not be deemed the “Beneficial Owner” or
to have “Beneficial Ownership” of or to “Beneficially Own” any security where
such Person is the registered holder of securities as a result of carrying on
the business of or acting as nominee for a securities depository.

 

For purposes of this Agreement, the percentage of Common Shares Beneficially
Owned by any Person, shall be and be deemed to be the product determined by the
formula:

 

100 x A/B

 

Where:

 

A =         the number of votes for the election of all directors generally
attaching to the Common Shares Beneficially Owned by such Person; and

 

B =          the number of votes for the election of all directors generally
attaching to all outstanding Common Shares.

 

For the purposes of the foregoing formula, where a Person Beneficially Owns
unissued Common Shares which may be acquired pursuant to Convertible Securities,
such Common Shares shall be deemed to be outstanding for the purpose of
calculating the percentage of Common Shares Beneficially Owned by such Person in
both the numerator and the denominator, but no other unissued Common Shares
which may be acquired pursuant to any other outstanding Convertible Securities
shall, for the purposes of that calculation, be deemed to be outstanding.

 

(g)           “Board” means the Board of Directors of the Corporation as
constituted from time to time.

 

(h)           “CBCA” means the Canada Business Corporations Act, as amended from
time to time, and any successor legislation thereto.

 

(i)            “Change of Control” means the occurrence of any of:

 

3

--------------------------------------------------------------------------------


 

(i)            the purchase or acquisition of any Common Shares or Convertible
Securities by a Beneficial Owner which results in the Beneficial Owner owning,
or exercising control or direction over, Common Shares or Convertible Securities
such that, assuming only the conversion of Convertible Securities Beneficially
Owned or over which control or direction is exercised by the Beneficial Owner,
the Beneficial Owner would own, or exercise control or direction over, Common
Shares carrying the right to cast more than thirty-five percent (35%) of the
votes attaching to all Common Shares; or

 

(ii)           the substantial completion of: (i) the liquidation, dissolution
or winding-up of the Corporation; or (ii) the sale, lease or other disposition
of all or substantially all of the assets of the Corporation; or

 

(iii)          a situation in which individuals who were members of the Board
immediately prior to:

 

(A)          a meeting of the shareholders of the Corporation involving a
contest for, or an item of business relating to, the election of directors; or

 

(B)           an amalgamation, arrangement, merger or other consolidation or
combination of the Corporation with another Person,

 

shall not constitute a majority of the Board following such election or
transaction; or

 

(iv)          the completion of any transaction or the first of a series of
transactions which would have the same or similar effect as any transaction or
series of transactions referred to in paragraphs (i), (ii) or (iii) above; or

 

(v)           a determination by the Board that there has been a change, whether
by way of a change in the holding of the Common Shares, in the ownership of the
Corporation’s assets or by any other means, as a result of which any Person, or
group of Persons Acting Jointly or in Concert, is in a position to effect a
Change of Control.

 

(j)            “Common Shares” means the common shares of the Corporation.

 

(k)           “Convertible Securities” means:

 

(i)            any right (contractual or otherwise and regardless of whether
such right constitutes a security) to acquire Common Shares from the
Corporation; or

 

(ii)           any security issued by the Corporation from time to time (other
than the rights issued pursuant to a shareholders’ rights protection plan, if
any) carrying any exercise, conversion or exchange right,

 

4

--------------------------------------------------------------------------------


 

which is then exercisable or exercisable within a period of sixty (60) days from
that time pursuant to which the holder thereof may acquire Common Shares or
other securities which are convertible into or exercisable or exchangeable for
Common Shares (in each case, whether such right is then exercisable or
exercisable within a period of sixty (60) days from that time and whether or not
on condition or the happening of any contingency).

 

(l)            “Date of Termination” means the date upon which the Executive’s
employment is terminated pursuant to Section 4.1, 5.1 or 6.1.  For greater
clarity, the Date of Termination means the date upon which the Corporation
provides the Executive with written, verbal or other notice that the Executive’s
employment has been or will be terminated pursuant to Section 4.1 or 5.1 or the
date upon which the Executive provides the Corporation with written notice
terminating the Executive’s employment pursuant to Section 4.1 or for Good
Reason pursuant to Section 6.1.

 

(m)          “Disability” means, where due to a physical or mental condition,
the Executive is rendered totally and permanently unable to perform the
Executive’s duties for a consecutive period of two (2) years or more during
which the Executive has been in receipt of long term disability insurance
benefits from the insurance carrier normally utilized by the Corporation.

 

(n)           “Effective Date” means the date upon which a Change of Control
occurs.

 

(o)           “Employment Benefits” means the employment benefits to which the
Executive is entitled by virtue of any written, oral or implied agreement with
the Corporation.  For the purposes of this Agreement, “Employment Benefits”
shall include, but is not limited to, the following:

 

(i)            the Executive’s entitlement to any dental or general medical
care;

 

(ii)           the Executive’s entitlement to receive long term disability
benefits from the insurance carrier normally utilized by the Corporation;

 

(iii)          the Executive’s entitlement to pension benefits under the terms
of any pension plan with the Corporation;

 

(iv)          the Executive’s entitlement to a monthly car allowance from the
Corporation;

 

(v)           the Executive’s entitlement to contributions by the Corporation to
the Corporation’s savings plan;

 

(vi)          the Executive’s entitlement to receive from the Corporation
financial counseling services, at a cost of 3,500.00 per year (or as the same
may be increased from time to time by the Corporation); and

 

5

--------------------------------------------------------------------------------


 

(vii)         the Executive’s entitlement to receive from the Corporation
security monitoring services at the Executive’s personal residence.

 

(p)           “Good Reason” means any of the following, unless the Executive
shall have given the Executive’s express written consent thereto:

 

(i)            Inconsistent Duties.  The assignment to the Executive of any
duties inconsistent with the Executive’s status as an executive officer of the
Corporation or a material alteration in the nature or status of the Executive’s
responsibilities or duties or reporting relationship from those in effect
immediately prior to a Change of Control;

 

(ii)           Reduced Salary.  A reduction by the Corporation in the
Executive’s Annual Base Salary in effect on the Effective Date or as the same
may be thereafter increased from time to time or the failure by the Corporation
to grant the Executive salary increases at a rate commensurate with the
increases accorded to other executives of the Corporation;

 

(iii)          Relocation.  The Corporation requiring the Executive to be based
anywhere other than where the Executive is based at the time a Change of Control
occurs, except for required travel on the Corporation’s business to an extent
substantially consistent with the Executive’s business travel obligations in the
ordinary course of business immediately prior to a Change of Control;

 

(iv)          Incentive Compensation Plans.  The failure by the Corporation to
continue in effect any incentive compensation plan in which the Executive
participates, including, but not limited to, the Incentive Compensation Plan or
the Stock Option Plan or any other similar plans adopted prior to a Change of
Control, unless the Executive is eligible to participate in, and is entitled to
the opportunity to receive a comparable level of benefits under, an ongoing,
substitute or alternative plan (it being understood that the manner or method of
payment and the form of consideration need not be the same as existed in the
original plans); or the failure by the Corporation to continue the Executive’s
participation therein on at least as favourable a basis, both in terms of the
amount of benefits available to the Executive and the level of the Executive’s
participation relative to other participants, as existed at the time a Change of
Control occurs;

 

(v)           Employment Benefits and Perquisites.  The failure by the
Corporation to continue to provide the Executive with Employment Benefits at
least as favourable as those enjoyed by the Executive immediately prior to a
Change of Control, including any pension plan, benefit plan or any retirement
arrangement established for the Executive, or any of the Corporation’s life
insurance, medical, health and accident, disability or savings plans in which
the Executive was participating at the time a

 

6

--------------------------------------------------------------------------------


 

Change of Control occurs; the taking of any action by the Corporation that would
directly or indirectly materially reduce any such benefits or deprive the
Executive of any material perquisite enjoyed by the Executive at the time a
Change of Control occurs, including, without limitation and to the extent
applicable, the use of a car, aircraft, secretarial services, office space,
telephones, computer facilities, expense reimbursement, financial counseling,
and professional fees and club dues reimbursement; or the failure by the
Corporation to provide the Executive with the number of paid vacation days to
which the Executive is entitled in accordance with the Corporation’s normal
vacation practice in effect at the time a Change of Control occurs;

 

(vi)          No Assumption by Successor.  The failure of the Corporation to
obtain a satisfactory agreement from a successor to assume and agree to perform
this Agreement.  Alternatively, if the business or undertaking in connection
with which the Executive’s services are principally performed is sold at any
time after a Change of Control occurs, and the Executive’s employment is
transferred as a result, the failure or refusal of the purchaser of such
business or undertaking to provide the Executive with the same or a comparable
position, duties, compensation and benefits, as described in paragraphs (iv) and
(v) above, as provided to the Executive by the Corporation immediately prior to
a Change of Control;

 

(vii)         Disposition of “All or Substantially All”.  The disposition by the
Corporation of all or substantially all of the assets of the Corporation, as
contemplated herein, notwithstanding that the Executive’s services were or were
not principally performed for such business.

 

(q)           “Incentive Compensation Plan” means any bonus or incentive
compensation plan of the Corporation in which the Executive is entitled to
receive benefits in the month immediately preceding a Change of Control.

 

(r)            “Just Cause” means:

 

(i)            the failure by the Executive to substantially perform the
Executive’s duties according to the terms of the Executive’s employment in
existence immediately prior to a Change of Control after the Corporation has
given the Executive reasonable notice of such failure and a reasonable
opportunity to correct it; or

 

(ii)           where the Executive engages in any criminal act or dishonesty
resulting or intended to result, directly or indirectly, in the personal gain of
the Executive at the Corporation’s expense.

 

7

--------------------------------------------------------------------------------


 

(s)           “Monthly Base Salary” means the monthly salary payable to the
Executive by the Corporation in effect at the end of the month immediately
preceding the Effective Date.

 

(t)            “Parties” means the Corporation, and its successors and permitted
assigns, and the Executive and the Executive’s heirs, executors and
administrators and “Party” means either one of them.

 

(u)           “Person” includes an individual, partnership, association, body
corporate, trustee, executor, administrator, legal representative and any
national, provincial, state or municipal government or any agency thereof.

 

(v)           “Securitization Procedure” means the Statement of Company
Procedure Regarding the Securitization of Nexen Inc. Restated Executive Benefit
Plan, as amended from time to time.

 

(w)          “Severance Period” means the twenty-four (24) month period
immediately following the Date of Termination.

 

(x)            “Stock Option Plan” means any stock option plan or plans of the
Corporation pursuant to which the Executive is granted options by the
Corporation to acquire Common Shares.

 

(y)           “Subsidiary” has the meaning ascribed to it in the CBCA.

 

(z)            “Term” has the meaning referred to in Section 3.1.

 

ARTICLE 2
SCOPE OF AGREEMENT

 

2.1           The Parties intend that this Agreement sets out their respective
rights and obligations upon the occurrence of a Change of Control.  This
Agreement does not provide for any other terms of the Executive’s employment
with the Corporation, and shall create no rights or obligations of the Parties
prior to, or in circumstances other than, a Change of Control or beyond the
Term.

 

2.2           This Agreement shall automatically terminate upon the death of the
Executive or where due to the Disability of the Executive, the Executive is
materially incapacitated from performing the Executive’s duties.  In the event
of the death or Disability of the Executive, the Executive (or the Executive’s
estate) shall be entitled to receive from the Corporation all unpaid Annual Base
Salary, Employment Benefits, unpaid business expenses and vacation entitlement
accrued to the date of the death or Disability of the Executive.  The Executive
(or the Executive’s estate) shall also be entitled to receive any and all death
or Disability benefits in a manner consistent with, and at least equal in amount
to, those provided by the Corporation to senior executives (or their estate)
under such plans, programs and policies in effect at the date of Disability or
death of the

 

8

--------------------------------------------------------------------------------


 

Executive, and the Corporation shall have no further obligations to the
Executive or the Executive’s estate under this Agreement.

 

2.3           If the Executive’s employment is terminated by either Party, for
any reason, prior to a Change of Control in any manner, other than expressly
provided for in this Agreement, this Agreement shall automatically terminate and
the Corporation shall have no obligations to the Executive hereunder.

 

ARTICLE 3
TERM OF AGREEMENT

 

3.1           Subject to termination of this Agreement prior to a Change of
Control, this Agreement shall remain in effect for a period concluding twelve
(12) months following the Effective Date (the “Term”), at which time this
Agreement shall terminate; provided however that the payment of compensation and
benefits to the Executive under this Agreement shall continue beyond the end of
the Term in accordance with the applicable provisions of this Agreement.

 

ARTICLE 4
TERMINATION FOR JUST CAUSE OR FOR OTHER THAN GOOD REASON

 

4.1           If the Executive’s employment is terminated for Just Cause, or is
terminated by the Executive, other than for Good Reason, following a Change of
Control, the Corporation shall pay to the Executive, if not already paid, the
fraction of the unpaid Annual Base Salary accrued during the then current fiscal
year of the Corporation, all accrued Employment Benefits, all unpaid reasonable
business expenses and all unpaid vacation pay accrued up to and including the
Date of Termination, and thereafter, the Corporation shall have no further
obligations to the Executive under this Agreement.

 

4.2           Nothing in this Agreement shall serve to derogate from the vested
rights of the Executive to pension benefits, Stock Option Plans or any other
Employment Benefits to which the Executive is entitled up to the Date of
Termination.

 

ARTICLE 5
TERMINATION BY CORPORATION

 

5.1           If the Executive’s employment is terminated by the Corporation
within the twelve (12) month period following the Effective Date, for reason
other than Just Cause, death or Disability, the Corporation shall pay to the
Executive the remuneration referred to in Article 7.

 

ARTICLE 6
TERMINATION FOR GOOD REASON

 

6.1           In the event of a Change of Control, the Executive may, within the
twelve (12) month period following the Effective Date and upon providing the
Corporation with ten (10) 

 

9

--------------------------------------------------------------------------------


 

days written notice, terminate the Executive’s employment with the Corporation
for Good Reason.  Upon being provided with such notice, the Corporation shall
pay to the Executive the remuneration referred to in Article 7.

 

ARTICLE 7
COMPENSATION UPON TERMINATION

 

7.1           If the Executive’s employment is terminated in accordance with
Section 5.1 or 6.1:

 

(a)           the Corporation shall forthwith, but in any event within ten
(10) days from receipt by the Corporation of a Release executed by the Executive
substantially in the form of Schedule “A”, pay to the Executive:

 

(i)            if not previously paid, that portion of the Executive’s accrued
but unpaid Monthly Base Salary, any accrued but unpaid bonus to which the
Executive is entitled for the preceding calendar year under any Incentive
Compensation Plan, all unpaid reasonable business expenses and all accrued but
unused vacation pay earned or payable to the Executive by the Corporation for
the period from the beginning of the Corporation’s then current fiscal year, up
to and including the Date of Termination;

 

(ii)           a lump sum cash payment equal to the Executive’s Monthly Base
Salary and one-twelfth (1/12) of the Executive’s Annual Target Bonus for each
month of the Severance Period;

 

(iii)          a lump sum payment equal to thirteen percent (13%) of the
Executive’s Annual Base Salary for the Severance Period.  The Executive may
elect to continue the Executive’s then current dental and general medical care
and/or life insurance benefits and/or long term disability benefits (on such
terms and conditions in effect in the month immediately preceding the Date of
Termination) for the Severance Period, or until the date on which the Executive
obtains alternative employment if earlier than the date of termination of the
Severance Period.  The cost to the Corporation of continuing these benefits on
behalf of the Executive shall be deducted by the Corporation from the
Executive’s thirteen percent (13%) Annual Base Salary lump sum payment referred
to herein;

 

(iv)          a lump sum payment representing the value of the Executive’s
monthly car allowance for the Severance Period;

 

(v)           a lump sum payment representing the value of the Corporation’s
contributions to the Corporation’s savings plan (at a rate of six percent (6%)
of the Executive’s Annual Base Salary) for the Severance Period;

 

10

--------------------------------------------------------------------------------


 

(vi)          a lump sum payment representing the value of the Executive’s
entitlement to receive from the Corporation financial counselling services for
the Severance Period; and

 

(vii)         a lump sum payment representing the value of the Executive’s
entitlement to receive from the Corporation security monitoring services at the
Executive’s personal residence for the Severance Period;

 

(b)           with respect to the Executive’s entitlement to pension benefits
under the Pension Plan for Employees of Nexen Inc. (Defined Contribution Option)
(the “Defined Contribution Pension Plan”) and the Executive’s related
entitlement under the Nexen Inc. Restated Executive Benefit Plan (the “Executive
Benefit Plan”):

 

(i)            the Corporation shall make a contribution to the Defined
Contribution Pension Plan in an amount which is equal to the additional
contributions which would have been made by both the Executive and the
Corporation to the Defined Contribution Pension Plan on the Executive’s behalf
during the Severance Period had the Executive remained in the employ of the
Corporation during such period.  Such contribution shall be calculated at the
rate in effect in respect of the Executive immediately prior to the Date of
Termination.  To the extent that it is not legally permissible to make such
contribution to the Defined Contribution Pension Plan, the Corporation shall
make a lump sum payment to the Executive in an amount equal to such
contribution;

 

(ii)           the Corporation shall recognize the Severance Period for purposes
of determining the Executive’s entitlement under the Executive Benefit Plan;

 

(iii)          for calculation purposes, the Executive’s entitlement under the
Executive Benefit Plan is the bonus-related benefit which would have been
determined assuming that the Executive had been employed throughout the
Severance Period, including recognition of:

 

(A)          additional service that would have been credited for the Severance
Period;

 

(B)           pensionable bonus for the year of the Date of Termination, and for
each subsequent year or portion thereof during the Severance Period, determined
at the Annual Target Bonus level. Average bonus will be determined over the
three years to the end of the Severance Period, including any partial calendar
years; and

 

(C)           if the Executive would have been eligible for retirement at the
end of the Severance Period, the Executive shall be deemed to retire, and the
pension to commence, upon completion of the Severance Period.  In such case, the
Executive’s attained age at the end of the

 

11

--------------------------------------------------------------------------------


 

Severance Period will be recognized for purposes of calculating the early
retirement reduction factor, if applicable;

 

(iv)          with respect to the entitlement described in Section 7.1(b)(ii),
the Corporation shall pay to the Executive a lump sum payment representing the
settlement value thereof determined in accordance with the assumptions set forth
in Schedule “B”; and

 

(v)           any entitlements of the Executive under the Executive Benefit Plan
which have previously been funded in accordance with the terms of the
Securitization Procedure but not previously settled in accordance with the terms
of the Securitization Procedure shall be settled by the Corporation in
accordance with the settlement mechanism set forth in the Securitization
Procedure and the assumptions set forth in Schedule “B”;

 

(c)           the Corporation shall provide the Executive with executive
outplacement counseling to be provided by a firm to be selected by the
Executive, at a cost to the Corporation not to exceed $25,000.00;

 

(d)           all of the Executive’s outstanding unexercisable stock options
under any Stock Option Plan shall become exercisable;

 

(e)           where the Executive has been relocated, at the request of the
Corporation, within the two (2) year period immediately prior to the Effective
Date, if so requested by the Executive, the Corporation shall relocate the
Executive back to the Executive’s prior location; and

 

(f)            as soon as is reasonably practicable following the execution of
this Agreement, the Corporation shall be required to provide security for the
performance of its obligation to make the lump sum payments described in this
Article 7.

 

7.2           The estimated value as of October 1, 2001 of Sections
7.l(a)(ii) to 7.1(c) are set out in Schedule “C”.  Schedule “C” provides
estimated values only and actual values shall be calculated in accordance with
this Agreement at the time of entitlement or payment under this Agreement.

 

7.3           Subject to Section 7.1(a)(iii), if the Executive’s employment is
terminated in the circumstances described in Section 5.1 or 6.1, the
remuneration and benefits payable under this Article 7 shall not be reduced if
the Executive obtains alternative employment.

 

7.4           Unless expressly provided otherwise in this Agreement, all
payments to be made to the Executive under this Article 7 shall be subject to
required statutory deductions at source by the Corporation.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 8
CONFIDENTIAL INFORMATION

 

8.1                                 If the Executive’s employment is terminated
in any manner whatsoever due to or following a Change of Control, the Executive
agrees to keep confidential all information of a confidential or proprietary
nature concerning the Corporation, its Affiliates, Associates and Subsidiaries
and their respective operations, opportunities, areas of present, past or future
interests, assets, finances, technology, intellectual property, business and
affairs, and further agrees not to use such information, data or technology for
personal advantage, provided that nothing herein shall prevent the disclosure of
information which is publicly available or which is required to be disclosed by
the Executive under appropriate statute, rules of law or legal process.

 

ARTICLE 9
RIGHTS AND OBLIGATIONS OF EXECUTIVE UPON TERMINATION

 

9.1           Subject to Section 8.1, the Executive shall not be prohibited in
any manner whatsoever from obtaining alternative employment with or otherwise
forming or participating in a business competitive to the business of the
Corporation after the termination of the Executive’s employment with the
Corporation.

 

9.2           Upon the termination of the Executive’s employment for any reason,
the Executive shall tender the Executive’s resignation from any position the
Executive may hold as an officer or director of the Corporation or any of its
Affiliates, Associates or Subsidiaries.

 

9.3           If the Executive’s employment is terminated in the circumstances
described in Section 5.1 or 6.1, the Corporation shall continue to purchase and
maintain, to the extent available in the marketplace at reasonable cost to the
Corporation, on behalf of the Executive, director and officer liability
insurance for the applicable limitation period following the date upon which the
Executive ceases to serve as a director or officer of the Corporation, and the
Executive’s existing agreement to receive indemnity from the Corporation for
acts taken by the Executive in the Executive’s capacity as an officer of the
Corporation shall remain in effect.

 

9.4           Upon termination of the Executive’s employment pursuant to
Section 5.1 or 6.1, the Corporation shall reimburse the Executive for ongoing
legal fees and disbursements which the Executive may reasonably incur in
connection with this Agreement (but this Agreement only), including any
litigation concerning the validity or enforceability of, or liability under, any
provision of this Agreement or any action by the Executive.  The Corporation
shall pay such fees and reimbursements to the Executive promptly as such fees
and disbursements become due.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 10
EXPEDITED ARBITRATION

 

10.1         If, pursuant to Section 6.1, the Executive provides written notice
of the Executive’s intention to terminate the Executive’s employment for Good
Reason, and the Corporation believes that there is no Good Reason, or,
alternatively, that Just Cause exists which justified the Executive’s
termination, the Corporation shall, within ten (10) days of having been provided
such notice, provide written notice (“Notice of Dispute”) to the Executive of
the dispute (the “Dispute”).

 

10.2         The Parties agree that any and all Disputes under Section 10.1 will
be resolved by way of a single Arbitrator.

 

10.3         (a)           Within fifteen (15) days of provision of the Notice
of Dispute, the Parties shall agree upon and appoint a neutral Arbitrator from
the then current roster maintained by the Alberta Mediation and Arbitration
Society to act as Arbitrator of the Dispute; or

 

(b)           If no person acceptable to both Parties has been agreed upon and
appointed within fifteen (15) days, then either Party may make immediate
application to the Court of Queen’s Bench of Alberta, Judicial District of
Calgary, to have an Arbitrator appointed.

 

10.4         The Parties acknowledge and agree that the purpose of this
Article 10 is to avoid delays and facilitate resolution of the Dispute in a
just, speedy and cost-effective manner.

 

10.5         Consistent with the expedited nature of arbitration, the Arbitrator
will direct and control the scope and timing of the exchange of information
between the Parties and will take such steps as the Arbitrator deems necessary
to achieve a just, speedy and cost-effective resolution of the Dispute.  The
Arbitrator has the exclusive right and power to resolve all issues related to
the exchange of information in the arbitration process.

 

10.6         The Parties agree that the Arbitrator is only authorized to
determine whether the Executive had Good Reason for terminating the Executive’s
employment, or alternatively, whether the Corporation had Just Cause to
terminate the Executive’s employment.

 

10.7         A hearing will occur within forty-five (45) days of the appointment
of the Arbitrator (the “Hearing”).  The time of the Hearing (the “Hearing Date”)
will be scheduled by the Arbitrator after consultation with the Parties.  The
Hearing will be governed by the rules set out in the Arbitration Act S.A. 1991,
c.A-43, as modified by the Arbitrator in the interests of achieving a just,
speedy and cost-effective resolution of the Dispute.  The Arbitrator may require
written submissions of fact in the Dispute to be provided seven (7) days before
the Hearing Date.

 

14

--------------------------------------------------------------------------------


 

10.8         The Arbitrator will use best efforts to provide a written decision
within seven (7) days of the conclusion of the Hearing.

 

10.9         The Parties agree that the decision of the Arbitrator will be final
and binding upon the Parties.

 

ARTICLE 11
GENERAL

 

11.1         The headings of the Articles and paragraphs in this Agreement are
inserted for convenience only and shall not affect the meaning or construction
of this Agreement.

 

11.2         This Agreement shall be construed and interpreted in accordance
with the laws of the Province of Alberta and the federal laws of Canada as
applicable therein.

 

11.3         If any provision of this Agreement is determined to be void or
unenforceable in whole or in part, it shall be and be deemed to be severed from
this Agreement without affecting or impairing the validity of any other
provision herein.

 

11.4         Any notice required or permitted to be given under this Agreement
shall be in writing and shall be properly given if delivered, by hand delivery
or mail or other form of electronic communication capable of transmission
confirmation, to the following address:

 

a.             in the case of the Corporation to:

 

Nexen Inc.

#1500, 635 – 8th Avenue SW

Calgary, AB  T2P 3Z7

Attention:  Chief Executive Officer

 

b.             in the case of the Executive to:

 

the last address of the Executive in the records of the Corporation or to such
other address as the Parties may from time to time specify by notice given in
accordance herewith.

 

11.5         This Agreement shall enure to the benefit of and be binding upon
the Executive and the Executive’s heirs, executors and administrators and upon
the Corporation and its successors and assigns.

 

11.6         This Agreement constitutes the entire agreement relating to the
respective rights and obligations of the Parties upon the occurrence of a Change
of Control.  No amendment or waiver of this Agreement shall be binding unless
executed in writing by the Parties.

 

11.7         The Parties agree that the rights, entitlements and benefits set
out in this Agreement to be paid to the Executive upon a Change of Control shall
be in full satisfaction of all rights of the Executive under applicable law in
effect from time to time as a result thereof.

 

15

--------------------------------------------------------------------------------


 

11.8         Neither Party can waive or shall be deemed to have waived any right
it has under this Agreement except to the extent that such waiver is in writing.

 

The Parties have executed this Agreement effective the date first written above.

 

 

 

NEXEN INC.

 

 

 

 

 

Per:

/s/ Charles W. Fischer

 

 

 

 

 

 

 

 

 

 

Per:

/s/ John B. McWilliams

 

 

 

 

 

SIGNED, SEALED & DELIVERED
in the presence of

 

 

 

/s/ Marcelle Leveille

 

/s/ Gary Nieuwenburg

 

WITNESS

 

GARY NIEUWENBERG

 

16

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

CHANGE OF CONTROL AGREEMENT

 

In order to receive the entitlements referred to in this Agreement, the
Executive shall execute the attached Release, fully releasing the Corporation
from all further claims in relation to the Executive’s employment or Employment
Benefits and the termination thereof upon payment of the remuneration and
benefits referred to in Article 7 of this Agreement.  The attached Release shall
not, however, require that the Executive relinquish or release any rights to
indemnity which the Executive may, as an officer or director of the Corporation
or any of its Affiliates, Associates and Subsidiaries, have as against the
Corporation or any of its Affiliates, Associates and Subsidiaries for costs,
charges and expenses reasonably incurred by the Executive in respect of any
civil, criminal or administrative action or proceeding to which the Executive is
made a party by reason of being or having been a director or officer of the
Corporation or any of its Affiliates, Associates and Subsidiaries where:

 

(a)           the Executive has acted honestly and in good faith with a view to
the best interests of the Corporation or any of its Affiliates, Associates and
Subsidiaries; and

 

(b)           in the case of a criminal or administrative action or proceeding
enforced by a monetary penalty, the Executive had reasonable grounds for
believing the Executive’s conduct was lawful.

 

--------------------------------------------------------------------------------


 

FINAL RELEASE

 

KNOW ALL MEN BY THESE PRESENTS that I, GARY NIEUWENBURG of the City of Calgary,
in the Province of Alberta, in consideration of the amounts provided in that
certain Change of Control Agreement (the “Change of Control Agreement”) dated as
of the              day of December, 2001 between myself and NEXEN INC. (the
“Corporation”) and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, do for myself, my executors and
assigns hereby remise, release and forever discharge the Corporation, and any
associated, affiliated, predecessor or parent corporation of the Corporation and
their present and former directors, officers, agents and employees (the
“Releasees”), including each of their respective successors, heirs,
administrators and assigns, from all manner of actions, causes of action, debts,
obligations, covenants, claims or demands, whatsoever which I may ever have had,
now have, or can, shall or may hereafter have against the Releasees or any of
them, by reason of or arising out of any cause, matter or thing whatsoever done,
occurring or existing up to and including the present date and, in particular,
without in any way restricting the generality of the foregoing, in respect of
all claims of any nature whatsoever, past, present or future, directly or
indirectly related to or arising out of or in connection with my relationship
with the Releasees, as an employee, officer or director, and the termination of
my employment from the Corporation including, but not limited to, any claims
related to any entitlement I may have or may have had to any payment or claim
either at common law or under the Employment Standards Code, Human Rights,
Citizenship and Multiculturalism Act or any other applicable legislation
governing or related to my employment with the Releasees.

 

AND FOR THE SAID CONSIDERATION, I, GARY NIEUWENBURG, represent and warrant that
I have not assigned to any person, firm or corporation any of the actions,
causes of action, claims, suits, executions or demands which I release by this
Release, or with respect to which I agree not to make any claim or take any
proceeding herein.

 

IT IS FURTHER ACKNOWLEDGED that the payment to me includes full compensation and
consideration for the loss of my employment benefits, as provided by the
Releasees, and that all of my employment benefits and privileges shall cease on
the date of termination of my

 

--------------------------------------------------------------------------------


 

employment, except as otherwise provided in the Change of Control Agreement.  I
further acknowledge that I have received all benefits due to me and have no
further claim against the Releasees for such benefits.  I further accept sole
responsibility to replace such benefits which I wish to continue or to exercise
conversion privileges where applicable with respect to such benefits and, in
particular any life insurance and long-term disability benefits.  In the event
that I become disabled following termination of my employment, I covenant not to
sue the Releasees for insurance or other benefits or loss of same and hereby
release the Releasees from any and all further obligations or liabilities
arising therefrom.

 

Notwithstanding anything contained herein, this Release shall not extend to or
affect, or constitute a release of, my right to sue, claim against or recover
from the Releasees and shall not constitute an agreement to refrain from
bringing, taking or maintaining any action against the Releasees in respect of:

 

(a)                                  any corporate indemnity existing by
statute, contract or pursuant to any of the constating documents of the
Corporation provided in my favour in respect of my having acted at any time as a
director, officer or both of the Corporation;

 

(b)                                 my entitlement to any insurance maintained
for the benefit or protection of the directors and/or officers of the
Corporation, including without limitation, directors’ and officers’ liability
insurance; or

 

(c)                                  my entitlement to any amounts or
compensation due to me under the terms of my employment pursuant to the Change
of Control Agreement.

 

IT IS HEREBY AGREED that the terms of the Change of Control Agreement and of
this Release will be kept confidential.  No party hereto shall communicate any
such terms to any third party under any circumstances whatsoever, excepting any
necessary communication with my legal and financial advisors, as required, on
the express condition that they maintain the

 

2

--------------------------------------------------------------------------------


 

confidentiality thereof, and any disclosure which is required by law, although
either party shall be at liberty to disclose to third parties that a mutually
acceptable Release was agreed upon.  The invalidity and unenforceability of any
provision of this Release shall not affect the validity or enforceability of any
other provision of this Release, which shall remain in full force and effect.

 

I HEREBY DECLARE that I have read all of this Release, fully understand the
terms of this Release and voluntarily accept the consideration stated herein as
the sole consideration for this Release for the purpose of making a full and
final settlement with the Releasees.  I further acknowledge and confirm that I
have been given an adequate period of time to obtain independent legal counsel
regarding the meaning and the significance of the terms herein and the covenants
mutually exchanged.

 

IT IS HEREBY AGREED THAT as a term of the termination of my employment from the
Corporation, and in consideration of the amount noted above, I hereby resign as
officer and director of the Corporation and its affiliates.

 

IN WITNESS WHEREOF, I have hereunto set my hand and seal this            day of
                             in the year                   .

 

 

 

 

GARY NIEUWENBURG

 

 

 

WITNESS (signature)

 

 

 

 

WITNESS (print name)

 

3

--------------------------------------------------------------------------------


 

SCHEDULE “B”

 

CHANGE OF CONTROL AGREEMENT

Methodology and Assumptions for Determining Settlement Value

 

Purpose

 

Pursuant to Section 7.1(b)(iv) of the Agreement, the purpose of this Schedule
“B” is to ensure that after tax has been paid on a lump sum settlement value,
the remaining balance shall be sufficient to provide after-tax monthly payments
equivalent to the after-tax monthly payments the Executive would have received
under the terms of the Executive Benefit Plan.

 

Overview

 

Section 7 of the Securitization Procedure provides in part that:

 

“the Company reserves the right to settle the Obligations by way of a lump sum
payment to each Executive provided that the amount of each such payment is
determined by the Actuary in such manner so as to be of equivalent present value
after tax to such Executive and persons claiming through him as the after-tax
periodic payments provided for in the Plan.”

 

The following outlines the actuarial methods, assumptions and calculation
process to be used in determining the lump sum settlement value of pension
entitlements under the Executive Benefit Plan when settlement occurs in
accordance with the Securitization Procedure.  Section 300 of the Income Tax
Regulations establishes the procedure applicable in using an after-tax lump sum
to purchase a prescribed annuity:

 

1.             A prescribed annuity payment consists of two components:  (a) the
deemed capital element of the annuity payment on which no tax is payable, and
(b) the deemed non-capital portion of the annuity payment which is taxed at the
marginal rate.

 

2.             The capital portion of each future annuity payment is considered
to be a return of the original after-tax lump sum amount.

 

3.             The non-capital portion of each annuity payment is assumed to be
provided by the investment return on the original after-tax lump sum amount and
has therefore not yet been taxed.

 

4.             A constant percentage of each future payment is deemed to be a
return of the original lump sum capital.

 

Calculation Methodology

 

1.             Equivalent after-tax payments:

 

a.             Determine initial gross annual pension entitlement under the
Executive Benefit Plan.

 

--------------------------------------------------------------------------------


 

b.             Determine after-tax annual pension entitlement under the
Executive Benefit Plan based on Individual Tax Rate.

 

c.             Determine the capital element based on the non-indexed present
value of the pension payments divided by life expectancy.

 

d.             Determine the monthly payment which provides an after-tax pension
equal to the after-tax pension determined in 1.b. above in accordance with the
prescribed annuity methodology.

 

2.             Present value of periodic payments from 1. above:

 

a.             Determine the present value of the pension determined in 1.d.
above using the assumptions described below in this Schedule “B”.  For greater
certainty, the value of the post-retirement indexation is to be reflected in
determining the present value of the accrued pension entitlement in respect of
post-1992 service, and any accrued pension in respect of service granted during
the Severance Period.

 

3.             Tax adjustment:

 

a.             Gross-up the present value determined in 2.a. above to reflect
the tax assumed to be required to be paid on the lump sum.

 

b.             Gross-up the amount determined in 3.a. above to reflect the tax
assumed to be required to be paid on investment earnings in respect of the lump
sum payment during the deferral period prior to assumed pension commencement, if
any.

 

4.             Equivalent present value after tax as the after-tax monthly
payments:

 

a.             The amount determined in 3.b. above shall be the lump sum
settlement value of the Executive’s pension entitlement.

 

Assumptions

 

Interest Discount Rate:

 

·    during deferral period

 

Yield on long-term Government of Canada bonds as published in the Bank of Canada
Review for month-end immediately preceding the date of calculation rounded down
to next lower 0.5%.

 

 

 

 

 

·    after assumed pension commencement

 

Yield on long-term Government of Canada bonds as published in the Bank of Canada
Review for month-end immediately preceding the date of calculation rounded down
to next lower 0.5%, less assumed escalation of pensions after retirement.

 

 

 

 

 

Increase in Consumer Price Index:

 

Yield on long-term Government of Canada bonds as published in the Bank of Canada
Review for month-end

 

2

--------------------------------------------------------------------------------


 

 

 

immediately preceding the date of calculation rounded down to next lower 0.5%

 

 

 

 

 

less

 

 

 

 

 

 

 

Yield on long-term Government of Canada Real Return bonds as published in the
Bank of Canada Review for month-end immediately preceding the date of
calculation rounded down to next lower 0.5%.

 

 

 

 

 

Mortality:

 

 

 

 

 

 

 

 

 

·    for life expectancy

 

1994 Uninsured Pensioner Mortality Table with mortality improvements projected
to

 

 

2014.

 

 

 

 

 

·    for present values

 

 

 

 

 

 

 

 

 

·    prior to assumed pension commencement

 

Nil.

 

 

 

 

 

 

 

after assumed pension commencement

 

1994 Uninsured Pensioner Mortality Table with mortality improvements projected
to

 

 

2014.

 

 

 

 

 

 

 

Marital Status:

 

Actual status at Date of Termination.

 

 

 

 

 

 

 

Age of Spouse:

 

Based on actual date of birth.

 

 

 

 

 

 

 

Individual Tax Rate:

 

Maximum individual marginal tax rate for employee’s province of employment.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE “C”

 

Estimated(1) Entitlement to Compensation

Pursuant to Article 7 of the Agreement

 

Monthly Base Salary (24 Months)

 

$

446,200.00

 

 

 

 

 

Bonus Target Value

 

89,240.00

 

 

 

 

 

Benefits Uplift (13%)

 

58,006.00

 

 

 

 

 

Car Allowance

 

38,400.00

 

 

 

 

 

Savings Plan

 

26,772.00

 

 

 

 

 

Financial Counselling Services

 

10,500.00

 

 

 

 

 

Security Monitoring Services

 

2,400.00

 

 

 

 

 

Executive Outplacement

 

25,000.00

 

 

 

 

 

TOTAL VALUE

 

$

696,518.00

 

 

 

 

 

Additional Lump Sum Settlement Value of Pension(2)

 

88,000.00

 

 

 

 

 

TOTAL ESTIMATED ENTITLEMENT under this Restated Agreement

 

$

784,518.00

 

 

IN ADDITION to the above pension entitlement under the Agreement, the Executive
has accrued entitlements under the Defined Contribution Pension Plan and
Executive Benefit Plan.  The value of the bonus related benefit under the
Executive Benefit Plan is shown below.  As is the case with the figures shown
above, these values are estimated values (as of October 1, 2001) and are for
illustrative purposes only.  Actual values will be calculated as of the date of
the entitlement or payment, and therefore may be subject to change.

 

·              Lump Sum Settlement Value of Executive Benefit
Plan(3)                    $102,000.00

 

--------------------------------------------------------------------------------

(1)           As stated in Section 7.2 of the Agreement, the above calculations
represent only the current estimated value (as of October 1, 2001) of the
Executive's entitlement to compensation upon a Change of Control.  Accordingly,
the above calculations are for illustrative purposes only.

 

(2)           Calculated in accordance with Section 7.1(b) of the Agreement,
including the bonus related benefit contemplated under the Executive Benefit
Plan.

 

(3)           Based on lump sum settlement value methodology and assumptions
outlined in Schedule “B” as provided in Article 7.1(b) of the Agreement.

 

--------------------------------------------------------------------------------